42 F.3d 1392
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Oscar GARRETT, Jr., Defendant-Appellant.
No. 94-2680.
United States Court of Appeals, Seventh Circuit.
Argued Dec. 6, 1994.Decided Dec. 7, 1994.

Before REAVLEY,* EASTERBROOK and MANION, Circuit Judges.

ORDER

1
The court affirmed the judgment from the bench.  This order briefly records our reasons.


2
Garrett's only argument on appeal is that he should have received a reduction under the Sentencing Guidelines for acceptance of responsibility.  Yet in the district court Garrett stipulated that he was not entitled to such a reduction.  He therefore has not preserved the contention for appeal.  It may be, as he says, that he so stipulated because this circuit's precedents are against him.  Still, to preserve an issue one must present it to the district judge for decision;  Garrett did not.


3
What is more, the district judge's reasons are compelling.  Garrett pleaded guilty to preparing fraudulent tax returns.  Evidence presented at sentencing showed that Garrett continued to prepare fraudulent tax returns while on bond, indeed even after pleading guilty.  That is inconsistent with acceptance of responsibility, a term that denotes more than a raw plea of guilty.  Acceptance of responsibility is rewarded, in part, because it implies a lower risk of recidivism.  United States v. Beserra, 967 F.2d 254 (7th Cir.1992).  Garrett disqualified himself, and the district judge did not abuse her discretion.


4
AFFIRMED.



*
 Of the Fifth Circuit, sitting by designation